F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAY 19 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk

    MELVIN R. ORTIZ,

               Plaintiff-Appellant,

     v.                                                   No. 04-2230
                                                 (D.C. No. CIV-97-738-JC/LFG)
    GALE A. NORTON, Secretary of the                       (D. N.M.)
    Interior; UNITED STATES
    FISH AND WILDLIFE SERVICE;
    UNITED STATES OF AMERICA,

               Defendants-Appellees.


                              ORDER AND JUDGMENT           *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff appeals from an adverse judgment entered after a two-day bench

trial on his Title VII claims alleging national origin discrimination and retaliation

by his former employer, the United States Fish and Wildlife Service, Department

of Interior. The district court concluded that plaintiff, who was unable to obtain

extended emergency leave when facing an imminent term of incarceration and

was ultimately terminated, failed to prove by a preponderance that the actions

complained of were the result of discriminatory or retaliatory motive. Ordinarily,

we would review the district court’s factual findings on the trial record for clear

error and review de novo the legal conclusions reached based on those findings.

See Keys Youth Servs., Inc. v. City of Olathe       , 248 F.3d 1267, 1274 (10 th Cir.

2001). But here plaintiff has failed to provide the trial transcript on which this

review would be premised. As explained below, this omission requires us to

affirm what is, in effect, an unreviewable determination.

       It is the appellant’s duty to ensure that we are provided with all transcripts

required for “a complete and accurate record of the proceedings related to the

issues on appeal.” 10 th Cir. R. 10.1(A)(1);        see Fed. R. App. P. 10(b);   King v.

Unocal Corp. , 58 F.3d 586, 587-88 (10 th Cir. 1995). While some aspects of

record preparation, such as designating and forwarding documents in the case file,

are handled for pro se litigants by the district clerk, 10     th Cir. R. 10.2(C), nothing

in the rules relieves a pro se appellant of the duty to order and pay for transcripts


                                              -2-
required in support of the issues raised on appeal. And, as this court has

emphasized numerous times, a party’s pro se status does not as a general matter

excuse noncompliance with basic rules of procedure binding on all litigants.

Murray v. City of Tahlequah , 312 F.3d 1196, 1199 & n.3 (10 th Cir. 2002);

Nielsen v. Price , 17 F.3d 1276, 1277 (10 th Cir. 1994); Green v. Dorrell , 969 F.2d
915, 917 (10 th Cir. 1992).

      When, as here, the issues raised by the appellant turn on or relate to the

evidence presented at trial, the trial transcript is indispensable to our informed

appellate review.   1
                        See, e.g. , Scheufler v. Gen. Host Corp.   , 126 F.3d 1261,

1268-69 (10 th Cir. 1997); United States v. Vasquez,        985 F.2d 491, 495 (10 th Cir.

1993); Deines v. Vermeer Mfg. Co.        , 969 F.2d 977, 979-80 (10   th Cir. 1992). Thus,

once again, as “[t]his court has held ‘on a number of occasions and in a variety of

settings[,] . . . the lack of a required transcript leaves us with no alternative but to

affirm.’” Morrison Knudsen Corp. v. Fireman’s Fund Ins. Co.            , 175 F.3d 1221,



1
       There is one facially fact-independent issue raised that may not entail any
resort to the evidentiary record. Plaintiff objects that the district court “fail[ed] to
address the ‘retaliation issue.’” Aplt. Op. Br., Attachment to attached Pro Se
Docketing Statement, at 5. If this were substantiated solely by reference to the
district court’s decision, we could order a remand for further proceedings on the
neglected issue without the need to consult the trial transcript. But the objection
is refuted by the second and fourth conclusions of law on page six of the district
court’s decision, in which the court acknowledges the retaliation claim, sets out
the governing standard, and concludes that plaintiff failed to meet his burden (an
evidentiary conclusion that we must accept for the reasons stated above).

                                              -3-
1238 (10 th Cir. 1999) (quoting   McGinnis v. Gustafson , 978 F.2d 1199, 1201 (10 th

Cir. 1992)).

      The judgment of the district court is AFFIRMED.



                                                     Entered for the Court



                                                     Robert H. Henry
                                                     Circuit Judge




                                          -4-